Citation Nr: 1114975	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling prior to November 1, 2006, and as noncompensably disabling from November 1, 2006.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was service connected for bilateral hearing loss by a rating decision dated in October 1999, and rated as noncompensably (zero percent) disabling.  A July 2003 rating decision increased the Veteran's disability rating to 10 percent disabling, effective May 27, 2003.  In October 2005, the Veteran filed a claim for an increased rating, and by way of an August 2006 rating decision, during the pendency of this appeal, the AOJ reduced the Veteran's rating to noncompensably disabling, effective November 1, 2006.  As such, the Board will evaluate the Veteran's claim to determine if he is entitled to a rating in excess of 10 percent for the portion of the claim period prior to November 1, 2006; and to determine if the Veteran is entitled to a compensable rating since November 1, 2006. 

The Board denied the claim in January 2009, but the Veteran appealed, and the parties to the appeal entered into a joint motion for remand.  The motion was granted by the United States Court of Appeals for Veterans Claims (Court).  The Board thereafter remanded the case in March 2010 in order to obtain evidentiary development necessary to satisfy the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 1, 2006 the Veteran's hearing acuity was manifested by no worse than level V hearing in the right ear, and level II hearing in the left ear.

2.  Since November 1, 2006 the Veteran's hearing acuity has been manifested by no worse than level III hearing in the right ear and level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2006, the criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  Since November 1, 2006, the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in October 2005, March 2006 and June 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured in the process of the previous remand and RO subsequent actions.  Id.)  Regarding VA's duty to notify, the notifications to the Veteran apprised him of what was required to substantiate a claim for an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private medical records, and secured audiological examinations in furtherance of his claim.  VA examinations with respect to the issue on appeal were obtained in June 2006, October 2008, and August 2010.  38 C.F.R. § 3.159(c)(4).  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the parties to an October 2009 Joint Motion for Remand (JMR) determined that the October 2008 VA audiological examination was inadequate for rating purposes because the October 2008 VA examiner used the June 2006 VA audiological examination results in his assessment of the Veteran's current level of hearing acuity because the 2008 VA examiner found the Veteran's responses inconsistent and unreliable.  The case was remanded to comply with the JMR, and another VA audiological examination was obtained in August 2010.  As noted below, the Board finds that the August 2010 VA examination obtained in this case is adequate, as it was predicated on consideration of all of the pertinent evidence of record, and provided information necessary to apply the relevant rating criteria pertaining to the Veteran's hearing loss.  The August 2010 VA examiner also discussed the starkly different audiological findings from the June 2006 and August 2006 audiological examinations.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  No duty to assist was unmet.

II. Background

The Veteran filed an increased rating claim in October 2005 for his service-connected bilateral hearing loss, contending that his hearing loss had grown worse over the years.

The Veteran was afforded a VA audiological evaluation in June 2003 (before the veteran filed his claim for an increase), which reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
65
80
LEFT
45
35
40
65
70

The puretone threshold averages were 56 decibels for the right ear and 53 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 68 percent in the left ear.  At this examination, the Veteran reported a gradual decrease in hearing acuity over the previous several years; however, he felt that it had significantly worsened since his last evaluation in 1999, particularly in his right ear.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the left ear, and mild to profound sensorineural hearing loss in his right ear.  The examiner noted that the results indicated a significant change in his hearing sensitivity since his previous evaluation in 1999, and noted that his word recognition ability had decreased significantly since he was previously evaluated.

The August 2005 VA audiologic clinic note from the Omaha VAMC reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
70
80
LEFT
25
30
30
60
65

Puretone threshold averages were 64 in the right ear, and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 88 percent in the left ear.  The audiologist stated that the Veteran was a very slow responder and his original responses to pure tone thresholds were supra-threshold.  

The June 2006 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
70
80
LEFT
30
30
40
65
80

Puretone threshold averages were 60 in the right ear and 54 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  The examiner stated that pure tone audiometry indicated a moderate sloping to profound sensory hearing loss in the right ear, and a mild sloping to profound sensory hearing loss in the left ear.

An August 2006 private audiological evaluation conducted by C.F., of the Hearing Clinic, reported that puretone threshold averages in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
100
110
115
LEFT
85
90
95
100
110

The Board notes that the puretone thresholds in the chart above are the Board's estimates based on an interpretation of a graph, which the examiner failed to specifically interpret at each Hertz level.  However, the examiner did note puretone threshold averages of 106.25 in the right ear, and 98.75 in the left ear, and noted that speech audiometry revealed speech recognition ability of 68 percent in the right ear and 88 percent in the left ear, and noted that the Maryland CNC was used to evaluate speech discrimination.

As noted above, the Veteran's case was remanded in July 2008 in order to afford him an additional audiological evaluation.  This was done because the June 2006 VA audiological examination and the August 2006 private audiological evaluation were so different, which the Board found could not be reconciled without obtaining an additional examination.  As such, the Veteran was afforded an audiological evaluation in October 2008 in an attempt to evaluate the current severity of his bilateral hearing loss.  Despite the attempts to obtain accurate pure tone threshold readings, and to evaluate speech discrimination, the October 2008 VA examiner concluded that she was unable to obtain an accurate reading of puretone thresholds and word recognition tests using the Maryland CNC list because the Veteran was inconsistent and unreliable in his responses during the examination.  The examiner stated that the Veteran was instructed on numerous occasions but he said that he was used to loud sounds, and did not mean to be a pain.  As such, the October 2008 examiner, K.B., used the values obtained in June 2006 as the best reflection of the level of the Veteran's bilateral hearing loss.  The October 2008 audiologist concluded that pure tone thresholds from the test of June 2006 indicated mild to severe sensorineural hearing loss in each ear.

The parties to an October 2009 JMR determined that the claim needed to be remanded for a second time because, while the Board had remanded the Veteran's claim for an additional audiological examination, the October 2008 VA examiner did not obtain any new results.  Instead, the results obtained at the June 2006 VA examination were used.  As such, another remand was issued, and the Veteran was afforded another VA audiological examination in August 2010.   

The August 2010 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
80
85
LEFT
25
30
50
70
70

Puretone threshold averages were 64 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner stated that pure tone audiometry indicated a bilateral sensorineural hearing loss mild to severe.  The VA examiner noted that after extended pure tone testing with repeated instructions, the Veteran's responses were consistent with his demonstrated hearing abilities and speech reception thresholds, and were considered to be a valid indicator of his hearing sensitivity in both ears.  The VA examiner reported that the results obtained today indicated a slight shift (5-10db) from 1000-4000 KHz in both ears; however, the VA examiner noted that there was not a significant threshold shift in comparison to the June 2006 VA exam.  The VA audiologist cited to Carhart & Jerger: Preferred Method for Clinical Determination of Pure-tone Thresholds, JSHD, 330-345 (1959), for her conclusion that a 10 decibel shift was not significant.  

In regard to the August 2006 private audiological examination, the VA examiner noted that in her opinion, the stark difference in results between the private August 2006 exam and the June 2006 VA examination was that the Veteran has consistently presented in the audiology clinic with suprathreshold responses.  The examiner explained that a VA examination in October 2008 and a more recent audiological examination at the Omaha VAMC in July 2010 were deemed unreliable as the Veteran gave supra-threshold and inconsistent responses to pure tone and speech stimuli.  In fact, the VA examiner noted that the Veteran presented with supra-threshold responses on an audiological examination back in August 2005.  The VA examiner reported that during the current 2010 examination, the Veteran was slow to respond to pure tones and only after extended repeat testing and repeat instructions did his responses improve to near threshold levels that were consistent with his responses to speech stimuli.  Furthermore, immitance tests completed at the examination and on the 2008 examination indicated contralateral acoustic reflex thresholds that were consistent with the presently obtained thresholds in both ears.  With a severe to profound sensory hearing loss (as found on the August 2006 private exam) the Veteran would present with absent acoustic reflexes and this was consistently not the case.

Finally, the record includes outpatient treatment records from the Omaha VA medical center (VAMC) which include a July 2010 audiological clinic note.  The examiner reported that audiological testing was terminated prior to completion because of a lack of agreement between the speech reception thresholds (SRTs) and the pure tone averages.  The audiologist, D.F., PhD. reported that neither was felt to be a valid indicator of true organic hearing.  He explained that initial attempts to obtain SRTs resulted in inconsistent, often half-word responses and inconsistent behavior was noted.  Responses to pure tone thresholds were highly inconsistent, and not felt to be valid.

III. Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart  v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  As noted above, the Veteran's bilateral hearing loss had been evaluated as 10 percent disabling prior to November 1, 2006, and noncompensably disabling since that time.  As such, the Board will determine if the Veteran is entitled to a higher (20 percent) evaluation prior to November 1, 2006, or a compensable evaluation since that time.

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory acuity levels are determined, Table VII is then applied through use of the resulting auditory acuity level Roman numeral scores, which reveals the disability rating to be awarded.

Entering the examination results from the Veteran's June 2003 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of IV and the left ear warrants a score of V:

% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in June 2003, the Veteran's bilateral hearing loss was ten percent disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











Entering the examination results from the Veteran's August 2005 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of V and the left ear warrants a score of II:


% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in August 2005, the veteran's bilateral hearing loss was ten percent disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











Entering the examination results from the Veteran's June 2006 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of III and the left ear warrants a score of II:


% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in June 2006, the Veteran's bilateral hearing loss was noncompensably disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











Entering the examination results from the Veteran's August 2010 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of III and the left ear warrants a score of II:


% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in August 2010, the Veteran's bilateral hearing loss was noncompensably disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











Finally, as discussed above, results obtained from an August 2006 private audiological evaluation were in stark contrast to results obtained on all other audiological examinations.  Specifically, the June 2006 VA examiner noted puretone threshold averages of 60 in the right ear and 54 in the left ear, but only two months later, the August 2006 private audiologist noted puretone threshold averages in the right ear of 106.25, and 98.75 in the left ear.  Due to this significant variation in puretone averages within only a two-month period, the Board remanded to obtain another audiologic evaluation to explain the significant discrepancy in pure tone threshold findings between the June 2006 VA examination and the August 2006 private audiological examination.  

The August 2010 VA examiner discussed both examinations and offered her conclusion regarding the difference in results between the June 2006 and August 2006 VA examinations.  The August 2010 VA examiner explained that the Veteran had consistently presented in the audiology clinic with supra-threshold responses, noting that October 2008 and July 2010 audiological examinations were both deemed unreliable due to the Veteran's supra threshold and inconsistent responses to pure tone and speech stimuli.  She noted that as far back as August 2005, an examiner found that the Veteran had presented with suprathreshold responses.  She noted that on current examination, the Veteran was slow to respond to pure tones and only after extended repeat testing and repeat instructions did his responses improve to near threshold levels that were consistent with his responses to speech stimuli.  

The August 2010 VA audiologist's explanation reasonably implies that it is also likely that the August 2006 private audiological examination results were based on inconsistent and unreliable responses, especially given the Veteran's history for this problem on three prior occasions.  To support her finding that the August 2006 VA examination results were unreliable, the August 2010 VA examiner explained that with a severe to profound sensory hearing loss (as found on the August 2006 private examination), the Veteran would present with absent acoustic reflexes and this was consistently not the case.  She noted that immitance tests completed at the examination and on the 2008 examination indicated contralateral acoustic reflex thresholds that were consistent with the presently obtained thresholds in both ears.

Supporting the August 2010 VA examiner's assessment that the August 2006 examination findings were inaccurate, is the fact that the August 2006 examination showing puretone averages close to and over 100 for both ears, which is the outlier in the series of audiological examinations.  Moreover, the Veteran's responses when examined in October 2008 and July 2010 could not be considered reliable or consistent, which led the August 2010 VA examiner to question the accuracy of the results obtained at the August 2006 examination.  Whether the Veteran could not understand what was expected of him at these examinations or he tried to feign a greater loss of acuity, it is clear that on more than one occasion-October 2008 and July 2010 VA examinations, and the most recent August 2010 VA examination, the different examiners all had difficulty eliciting accurate and reliable responses from the Veteran.  In conclusion, the August 2006 results showed a dramatic decrease in acuity within a two-month period, which decrease is not accounted for by anything in the record.  The only explanation lies in the August 2010 VA examiner's opinion where she determined that the August 2006 examination results were inaccurate.  As she reported, if the Veteran had severe to profound sensory hearing loss as noted by the August 2006 examiner, he would have presented with absent acoustic reflexes, which was consistently not the case on any audiological examination.  In conclusion, it is reasonable to deduce from the August 2010 examiner's discussion that the August 2006 examination should not be relied on for rating purposes.  

Therefore, based on the analysis above, the Board finds that the August 2010 VA examiner's audiological assessment is accurate and reliable because it was made after a consideration of the entire claims file, and it is consistent with the other VA audiologic examinations, while the August 2006 examination with puretone thresholds close to and over 100, is an aberration.  Based on the August 2010 VA examiner's opinion, the Board does not consider the August 2006 examination to be an accurate depiction of the Veteran's degree of disability at that point in time.

The Board has considered the provisions of 38 C.F.R. § 4.86, which allow for a higher evaluation when exceptional patterns of hearing loss are present.  However, because the evidence does not show exceptional patterns of hearing loss, a higher evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional patterns are those where the puretone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more).  In terms of assessing exceptional patterns of hearing loss, the Board notes that it is not considering the readings of the August 2006 examination because this examination is not considered an accurate depiction of the Veteran's degree of disability. 

In deciding this issue the Board has considered the provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  Under the benefit-of-the-doubt standard, when a Veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the law dictates that the benefit of any doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as here, the rating criteria are determined by a mechanical application of numeric designations assigned to audiometric examination results, the record does not raise a doubt.  Regarding the accuracy of the August 2006 audiological examination results, the evidence shows that the results are inaccurate.  In sum, the preponderance of the evidence is against the claim.

Based on the foregoing analysis, the Board finds that the Veteran's bilateral hearing loss does not warrant a higher rating prior to November 1, 2006; nor does the evidence show that a compensable rating is warranted since November 1, 2006.


ORDER

Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling prior to November 1, 2006, and as noncompensably disabling from November 1, 2006 is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


